Name: 2004/20/EC: Commission Decision of 23 December 2003 setting up an executive agency, the "Intelligent Energy Executive Agency", to manage Community action in the field of energy in application of Council Regulation (EC) No 58/2003
 Type: Decision
 Subject Matter: EU institutions and European civil service;  management;  energy policy;  European construction
 Date Published: 2004-01-09

 Avis juridique important|32004D0020(01)2004/20/EC: Commission Decision of 23 December 2003 setting up an executive agency, the "Intelligent Energy Executive Agency", to manage Community action in the field of energy in application of Council Regulation (EC) No 58/2003 Official Journal L 005 , 09/01/2004 P. 0085 - 0086Commission Decisionof 23 December 2003setting up an executive agency, the "Intelligent Energy Executive Agency", to manage Community action in the field of energy in application of Council Regulation (EC) No 58/2003(2004/20/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes(1), and in particular Article 3(1) thereof,Whereas:(1) In the framework of the sustainable development strategy, the European Union has taken measures aimed at promoting and developing renewable energy and energy efficiency in order to contribute in a balanced way to achieving the following general objectives: security of energy supply, competitiveness and environmental protection.(2) These measures include Decision No 1230/2003/EC of the European Parliament and of the Council of 26 June 2003 adopting a multiannual programme for action in the field of energy: "Intelligent Energy - Europe" (2003-2006)(2), the areas of action of which are the development of renewable energy and energy efficiency, including in the transport sector, and their promotion in developing countries.(3) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by that Regulation and to entrust them with certain management tasks relating to one or more Community programmes.(4) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on core activities and functions which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by those executive agencies.(5) Management of the Intelligent Energy - Europe programme involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle.(6) The delegation to an executive agency of tasks related to programme implementation is possible with a clear separation between programming, establishing priorities and evaluating the programme, which would be carried out by the Commission, and project implementation, which would be entrusted to the executive agency.(7) A cost-benefit analysis carried out for that purpose has showed that certain management tasks, such as budget implementation, technical and financial monitoring of projects and the dissemination and use of results could be carried out by an executive agency more efficiently whilst ensuring the implementation by the Commission of the Intelligent Energy - Europe programme in accordance with the Decision adopting the programme, as well as the programme's work programme and the guidelines adopted by the Commission with the assistance of the Management Committee provided for in Article 8 of the Decision.(8) The use of an executive agency would mean that the new programme, which is significantly larger than its predecessor, could be managed more efficiently.(9) The performance of the identified tasks by an executive agency would allow the Commission to focus on strategic and regulatory questions, whilst increasing Community aid to multinational actions in the Member States. This is the best way to achieve the energy objectives set in the various legislative texts and other measures in the areas of renewable energy and energy efficiency, including in the transport sector.(10) The implementation of the Commission's priorities and, in particular, the sustainable development strategy may result in measures being adopted as part of the Community policy in the areas cited entailing Commission action which could be implemented by the agency. Provision should be made for the possibility of assigning additional management and implementation tasks to the agency.(11) The measures provided for by this Decision are in accordance with the opinion of the Committee of the Executive Agencies,HAS DECIDED AS FOLLOWS:Article 1Establishment of the Agency1. An executive agency (hereinafter referred to as "the Agency") for the management of Community action in the field of energy, the statute of which is laid down in Council Regulation (EC) No 58/2003, is hereby established.2. The name of the Agency shall be the "Intelligent Energy Executive Agency".Article 2LocationThe agency shall be located in Brussels.Article 3DurationThe Agency is hereby established for a period beginning on 1 January 2004 and ending on 31 December 2008.Article 4Objectives and tasks1. Under the Community programme Intelligent Energy - Europe, established by Decision No 1230/2003/EC, the Agency is responsible for implementing the tasks concerning Community aid under the programme, except for programme evaluation, monitoring of legislation and strategic studies, or any other action which comes under the exclusive competence of the Commission. It shall be responsible for the following tasks:(a) managing all the phases in the lifetime of specific projects in the context of implementing the Community programme Intelligent Energy - Europe on the basis of Decision 1230/2003/EC and the work programme provided for in this Decision and adopted by the Commission following the advice of the executive committee of the programme, as well as the necessary checks to that end, by adopting the relevant decisions where the Commission has empowered it to do so;(b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary to manage the Community programme and, in particular, those linked to the award of contracts and grants;(c) gathering, analysing and passing on to the Commission all the information needed to guide the implementation of the Community programme, as well as any other information or report for the Commission provided for in the work programme or in the instrument of delegation.2. The Agency may be charged by the Commission following the opinion of the committee as established by Article 24 of Regulation (EC) No 58/2003, to carry out tasks of the same type under other Community programmes, within the meaning of Article 2 of that Regulation, as the programme referred to in paragraph 1, provided that these programmes or projects remain within the limits of the development of renewable energy and energy efficiency, including in the transport sector, and their promotion and provided that they do not constitute a significant increase of the tasks of the Agency.3. The Commission decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be adapted in the light of any additional tasks which may be entrusted to the Agency. The Commission decision will be transmitted, for information, to the committee established by Article 24 of Regulation (EC) No 58/2003.Article 5Organisational structure1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission.2. The members of the Steering Committee shall be appointed for three years.3. The Director shall be appointed for five years.Article 6GrantsThe Agency shall receive a grant which shall be entered in the general budget of the European Communities from the funds allocated to the Community programme Intelligent Energy - Europe and, where appropriate, other Community programmes or actions entrusted to the Agency for implementation pursuant to Article 4(2).Article 7Supervision and reporting requirementThe Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programmes for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation.Article 8Implementation of the administrative budgetThe Agency shall implement its administrative budget in accordance with the provisions of the standard Financial Regulation.Done at Brussels, 23 December 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 11, 16.1.2003, p. 1.(2) OJ L 176, 15.7.2003, p. 29.